PER CURIAM.
In these consolidated cases, Peter Otoh challenges two orders, both of which purport to deny his motion to vacate the 2003 and 2006 final judgments modifying child support. Because the latter order, on appeal in case number 2D16-4680, renders moot the original order, on appeal in case number 2D16-2333, we dismiss the appeal as it pertains to the original order. We affirm, without comment, the latter order.
Dismissed in part;- affirmed in part.
MORRIS, BLACK, and SALARIO, JJ., Concur.